Case: 3:18-cv-00302-WHR-SLO Doc #: 75 Filed: 07/20/20 Page: 1 of 3 PAGEID #: 1480




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 LYNNE GOODEN, et al.,                 ) Case No. 3:18-cv-302
                                       )
       Plaintiff,                      ) Judge Walter H. Rice
                                       )
       vs.                             )
                                       )
 CHRIS BATZ, et al.,                   ) DECISION, ORDER, AND ENTRY
                                       ) GRANTING PLAINTIFFS’ AGREED
       Defendants.                     ) MOTION FOR AN EXTENSION OF
                                       ) TIME IN WHICH TO RESPOND TO
                                       ) DEFENDANTS’ MOTIONS FOR
                                       ) JUDGMENT ON THE PLEADINGS
______________________________________________________________________________

       This matter having come before the Court upon the motion of Plaintiffs for a extension of

time of 21 days, until Monday, August 10, 2020, in which to file their Responses to the Motions

for Judgment on the Pleadings filed by the Butler Township and Vandalia Defendants, with the

agreement of counsel for the defendants, and the Court being duly advised regarding the motion,

the Court finds Plaintiffs’ motion to be well taken, and hereby grants Plaintiffs’’ motion. Plaintiffs

shall file their memorandums in response to Defendants’ motions on or before August 10, 2020.

                                               SO ORDERED.



                                                                           (tp - per Judge Rice authorization after his review)

                                               WALTER H. RICE, JUDGE
Case: 3:18-cv-00302-WHR-SLO Doc #: 75 Filed: 07/20/20 Page: 2 of 3 PAGEID #: 1481




                                     Prepared and respectfully submitted by,

                                     /s/ Dwight D. Brannon
                                     Dwight D. Brannon (0021657)
                                     Matthew S. Schultz (0080142)
                                     BRANNON & ASSOCIATES
                                     130 W. Second St. Suite 900
                                     Dayton, OH 45402
                                     Telephone: (937) 228-2306
                                     Facsimile: (937) 228-8475
                                     E-Mail:        dbrannon@branlaw.com
                                                    mschultz@branlaw.com


                                     /s/ Michael L. Wright
                                     Michael L. Wright (0067698)
                                     WRIGHT & SCHULTE LLC
                                     130 W. Second St. Suite 1600
                                     Dayton, OH 45402
                                     Telephone: (937) 222-7477
                                     mwright@yourohiolegalhelp.com

                                            Attorneys for Plaintiffs




                                        2
Case: 3:18-cv-00302-WHR-SLO Doc #: 75 Filed: 07/20/20 Page: 3 of 3 PAGEID #: 1482




                                 CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing has been served upon all counsel of record via the
CM/ECF e-mail service on this date, July 17, 2020:

Jeffrey C. Turner                                     Edward J. Dowd, Esq.
Dawn M. Frick                                         Christopher T. Herman
Michael D. Rice, Esq.                                 Surdyk, Dowd & Turner Co. LPA
Surdyk, Dowd & Turner Co. LPA                         8163 Old Yankee St. Suite C
8163 Old Yankee St. Suite C                           Dayton, OH 45458
Dayton, OH 45458                                      Telephone: (937) 222-2333
Telephone: (937) 222-2333                             Facsimile: (937) 222-1970
Facsimile: (937) 222-1970                             edowd@sdtlawyers.com
jturner@sdtlawyers.com                                cherman@sdtlawyers.com
mrice@sdtlawyers.com
kepling@sdtlawyers.com                                Attorneys for Defendants, Anthony Miller;
                                                      The City of Vandalia; Arlene Setzer, Mayor,
Attorneys for Defendants, Chris Batz;                 City of Vandalia; Richard Herbst, Vice-
Brent Gallup; the Butler Township Board               Mayor, City of Vandalia; Bob Ahlers,
of Trustees; Mike Lang, Butler Township               Member, Vandalia City Council; Mike
Trustee; Kenneth M. Betz, Butler                      Blakesly, Member, Vandalia City Council;
Township Trustee; Joseph E. Flanagan,                 Candice Farst, Member, Vandalia City
Jr., Butler Township Trustee; and Daniel              Council
Alig, Butler Township Fire Chief
                                                      Joseph Michael McCandlish, Esq.
                                                      Ohio Attorney General
                                                      150 E Gay Street
                                                      21st Floor
                                                      Columbus, OH 43215
                                                      614-466-8459
                                                      Fax: 866 750 0213
                                                      Joseph.McCandlish@ohioattorneygeneral.g
                                                      ov

                                                      Attorney for Ohio Department of Job and
                                                      Family Services Tort Recovery

                                                     /s/ Dwight D. Brannon
                                                     Dwight D. Brannon




                                                 3
